FILED
                            NOT FOR PUBLICATION                               MAY 16 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-30018

              Plaintiff - Appellee,               D.C. No. 3:10-cr-00185-BR-1

  v.
                                                  MEMORANDUM *
ERIC F. OELKERS,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                        Argued and Submitted May 10, 2013
                                 Portland, Oregon

Before:       KOZINSKI, Chief Judge, BERZON and HURWITZ, Circuit
              Judges.


       In the unlikely event that the district court erred in admitting the form

indicating that the gun Oelkers was charged with possessing had the same serial

number as one purchased by his uncle, the error was harmless. Not only did



          *
             This disposition isn’t appropriate for publication and isn’t precedent
except as provided by 9th Cir. R. 36-3.
                                                                                 page 2

Oelkers never dispute at trial that his uncle owned the gun, his own theory of the

case was that his girlfriend got the gun from his uncle and framed him with it.

Moreover, the uncle himself testified that the gun was his, and, as the investigating

detective testified, the gun was an unusual model that she’d never seen on the

street before.


      AFFIRMED.